      Case 1:19-cr-00063-LG-JCG Document 234 Filed 11/16/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA

 v.                                                 CAUSE NO. 1:19-CR-63-LG-JCG

 KELONDA ZANDERS

      ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

      BEFORE THE COURT is the [225] Motion for Compassionate Release filed

by the defendant, Kelonda Zanders. The basis for Zanders’ Motion is based on the

ongoing COVID-19 pandemic. She claims that she is at risk of severe illness if she

were to contract COVID-19 due to her severe obesity, depressive disorder, and

anxiety. She also asserts that she is likely to contract COVID-19 in prison due to

the lack of sanitary measures and confined space. The Government opposes

Zanders’ Motion, arguing that she has failed to exhaust her administrative

remedies.

      A defendant must first satisfy one of the two exhaustion avenues before a

court can consider a motion for compassionate release: (1) “after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf;” or (2) “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C. §

3582(c)(1)(A); see also United States v. Allen, No. 1:15cr36-HSO-RHW-1, 2020 WL

3159180, at *2 (S.D. Miss. June 12, 2020); United States v. Martin, No. 3:16-CR-70-

DPJ-LRA, 2020 WL 3065302, at *2 (S.D. Miss. June 9, 2020). The “lapse” language

in the second exhaustion method applies only when the Bureau of Prisons (“BOP”)

                                          -1-
      Case 1:19-cr-00063-LG-JCG Document 234 Filed 11/16/20 Page 2 of 2




has failed to respond to a compassionate release request within 30 days of its

submission. Allen, 2020 WL 3159180, at *2; Martin, 2020 WL 3065302, at *3.

When an inmate’s request is denied before the lapse of 30 days, she must fully

exhaust administrative remedies before the Court may consider a motion to modify

her sentence under the statute. In such cases, the defendant is subject to a four-

step BOP grievance process. See 28 C.F.R. §§ 542.13-542.15; see also Petzold v.

Rostollan, 946 F.3d 242, 254 (5th Cir. 2019); Allen, 2020 WL 3159180, at *3.

      Here, because Zanders has filed a request for a reduction in sentence to the

BOP for relief, and the BOP denied Zanders’ request (see Ex. D, at 2, ECF 225-5),

Zanders must fully exhaust under the first exhaustion method. Thus, Zanders is

subject to the four-step BOP grievance process and the Court may not modify her

term of imprisonment until she has exhausted that process.1

      IT IS THEREFORE ORDERED AND ADJUDGED that the [225] Motion

for Compassionate Release filed by the defendant, Kelonda Zanders, is DENIED.

      SO ORDERED AND ADJUDGED this the 16th day of November, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




1To the extent Zanders requests the Court modify her sentence to home
confinement, the Court must note that it lacks the authority to order home
confinement. See 18 U.S.C. § 3621(b); see also United States v. Adcock, No. 3:19-CR-
00106, 2020 WL 2043811, at *3 (W.D. La. Apr. 28, 2020).
                                         -2-
